IN THE SUPREME COURT OF THE STATE OF NEVADA


                 RUBEN MATADAMAS-SERRANO,                               No. 84988
                 Petitioner,
                 vs.                                                           FILE
                 CLARK COUNTY PUBLIC                                           AUG 0 4 2022
                 DEFENDER'S OFFICE,
                                                                              ELIZABETH A. BROWN
                 Respondent.                                                CLERKPREME COURT
                                                                                    \
                                                                                DEPUTY CLERK
                                  ORDER DENYING PETITION FOR A
                                       WRIT OF MANDAMUS

                            This original pro se petition for a writ of mandamus challenges
                a district court order denying petitioner's motion to dismiss counsel.
                Petitioner has failed to include with his petition necessary documentation
                supporting his request for relief. NRAP 21(a)(4) (petitioner must provide all
                documents essential to understand the matters set forth in the petition);
                NRAP 21(c) (petitions for extraordinary writs shall to the extent practicable
                conform to NRAP 21(a)). Accordingly, we
                            ORDER the petition DENI

                                                   Parr   uirre


                                                                                    J.
                                                   Hardesty


                                                           AlLtbat..V               J.
                                                   Stiglich


                ce:   Hon. Jerry A. Wiese, Chief Judge
                      Ruben Matadamas-Serrano
                      Clark County Public Defender
SUPREME COURT         Eighth District Court Clerk
       OF
   NEVADA


  111-17A
                                                                                     3-2-1-1475-